OFFICE OF THE AriORNEY         GENERAL     OF TEXAS




Eonomblo BUnof L&mm
88orotar   oi Btate
Au8tln. g uaa




                                                     tated Civil
                                                     OonBtrusd in
                                                    8ral.a Oplnlon


                                                                so . 1QU,


                                           was held that Arti-
                                            ha ariidatit thsrein
                                            ra l
                                               lleo tloonnly.
                                      er prevalmt opinion among
                                      ofrlaiala that the reoent
                                   08 supreme court in the Lunnlo
                               tend the oonstruattonto be plaoea

                            refom plsmo advise thin department
    q0n   the   r0fi0uf   ng tnquiryt
         w0ola the a.rria.wit to support the constitution
    and lake 0s the thittea state0 and or ~~38 bs riled by
    Osndidatea in the prisary olaatlon8 aa well aa by oan-
    dldates in the general lleotion?"

            &id &lole EXi78a,Yernon'r nnnoteted Clvll Statutea.
    Wden, in mubstanao,that no oanaiaate ror any office ahall have
za naum appear u&m the offlalal~ballotunless and until he tiles
   ! Ptfldarltwith the seoretary or State, in form 88 presorlbsd
V .. the attorney Gfmeral, that li eleatea he will i3upport-a asrend
-norable aidney Latham, page 2                              ;     246




the Constitutionand laws oi the United States and of Texas.
That hs believes in, approvesof and if eleated will support
and dsrend our present representativerorm or government,and
will realst any 8rr0rt or moveunsntmm any sour00 whloh seeks
to subvert or destroy the same or any part thereor.    Ssotion
2 thereof provides that the name or no candidate or nominee or
any polltloal party whose prlnolplsslnalude any thought or pur-
p080~or sstting mat8 reprssentatlver0ti 0r government aa aub-
atituting  thereior any other form of goverumsntshall be permitted
on said orilalal ballot. Ssatloti3 of said Article provides that
no 0~aidfm or nomlnse 0r the Conmun~stParty, or the Baolst Party
0r the rSss1Party, shall ever be tcti0w8a a plaoe on eaia 0rri0ial
ballot.
            our said Opinion Bo. 0+2S holds, In substenos, that
Bouss Bill 222 (ArtSole 2978a) 10 limited by its oaptlon to general
eleotlons;sald~Artials2978aj notwithstand~ing  its broad langnags
inoludlnggeneral and primary elsatlons,should be given effeot
only within suoh limits prescribedby its caption, i, e., the
oiflalal ballot in general eleotlous.
            We shall not attempt here to interpret generallythe
hold- oi the United Statsa Supreme court in the oase of Lonnie
E. Smith, Petitioner,v. 5. B. A.llwrlghtj:Eleotlon Judge, and James
.E..
   I&IBM, Aseoalats Elsotion fudge, 48th Prealnot of Barr18 County,
Texas, rendered on April 3, 1944.
            However, ior the purpose or answering your query, m
p0lnt out that the orux 0r such holding seem'to be expressed in
ths w&de of said Court aa followa:


            "We think that this statutory  systsmibr the
     selection0r party nomlneea ror lnoluslon on the
     general e&eatlon ballot make8 the party which 1s re-
     quired to follow these legislativedireotlons an
     agsnoy of the stats in so far as it determines the
     participantsln a primary slsctl0n.s * *

            "When prlmarieabeoama a part of the maohinery
     ror ohoosingofiioials-,stats and national, as they
     havs hers, the same tests to determine the oharacter
     ot dissr@ination or abridgementshould be applied
     to the primary as are applied to the general eleation."
 @norable sianey Latixm,p’s@ 9
-L



              A$ 1u, pbO0 in Sda OpiRiOna008 the cOUrt Ownly OOn-
 fuse   tb   identity   or gonotionor a primary*lsetlOnwith that of
 a gen~ai     0i00ti0n,   thou& it a008 bda, aa shorn In the next
 abote qt&ation, that thq are eaoh part8 of tho aame Waohlnory
 fur oho&n(l orrioiala,state and national,"*hioh la, in ltaslr,
_0 qlstinotion     between the two.

            IO th#i&.ltir 810~ that the Court in rcUerrlngto
 *the 8s.w toot8 to dstenninothe oharaotoror dimwimlnationor
 lb r idmmw   ,”t areant those    tmt,s provIdeafor in the Fodoral Con-
                The qaeetlon.oi     the applioabllltfand oonstruotlonor
            16 89?8a was not before tho Coort,atidamm is not msn-
         lithar    air0otly    or  lndlr0otl~, in 6da opinion.

                                      18 any   baa18 to r0m that the
                                i&M   ot al.   oai., supra, morgue tb
                                  with that0r a pnordl on0 M, ari
                                    sxolu8lvolyto one, aDply tu

                                            this department that Ouzl
                                         the hQldin6~sxprbsssd there-
                                         8 (A*1010 2978a)apply $0
                                     atiollil,
                                            and ln genotialelections

                                                     Your* very truly
                                                ATTORWEY        02IUCRAL     OF      TEL%9          :


                                                      l&-&A?.              t?zzzzm           99.:
                                                BY
                                                     Robert L. Lattlmore,Jr.
                                                                  Ass,istan t
                                                                            '.